—In a proceeding pursuant to CPLR article 75 to compel arbitration of an uninsured motorist claim, Colonial Penn Insurance Co., appeals from an order of the Supreme Court, Kings County (Slavin, J.H.O.), which, in effect, granted the petition and denied its cross petition to stay arbitration.
Ordered that the order is affirmed, with costs to the respondent-respondent Peerless Insurance Company.
The record does not support the contention of the appellant, Colonial Penn Insurance Co., that the notice of cancellation of the insurance policy issued by Peerless Insurance Company to Ann Marie Smith was untimely filed with the Commissioner of the Department of Motor Vehicles because of an uncorrected “edit error” within the meaning of 15 NYCRR 34.2 (e). Accordingly, the Hearing Officer properly concluded that the policy had been cancelled and there was no coverage at the time of the accident (see, Matter of Liberty Mut. Ins. Co. v Vidale, 207 AD2d 489; see also, Matter of Colonial Penn Ins. Co. v Martich, 260 AD2d 378). Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur.